Title: To George Washington from John Jay, 20 August 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 20th Augt 1779
        
        Herewith enclosed Your Excellency will receive a copy of three Acts of Congress, of the 17, 18, & 19th Inst. The two first respect a Provision for the Army—The latter for the Commissary General of Prisoners.
        Congress have under Consideration further Resolutions on this Subject, calculated to do equal Justice to the whole Army, & remove every cause of complaint in their power to remedy. I have the Honor to be With perfect Esteem And Regard Your Excellency’s Most Obedient and Humble Servant
        
          John Jay Presidt
        
      